Title: To James Madison from William Keteltas, 9 March 1812
From: Keteltas, William
To: Madison, James


SirNew York 9h March 1812
I take the Earliest Opportunity to Communicate to the President the following Extract of a letter received this evening from a Gentleman a Native of this City a Man of sence and Observation Who has resided Many Years in England lately returned to this City by the way of Canada from England. The object of My Mission to Quebeck was to deliver to the Goverment of America to Mr Provost, dispat: from the Brittish Goverment to Mr Foster the Brittish Minister Authorizing him to Conclude a peace with America and in the Most favourable terms, And the Orders in Council by the Prince Regent will be Revoked, and a General Pacification will Speedily take place. I hope to see You this Morning When it will lay in My power to particularize More fully on the Subject. I shall have An interview with My friend in the Morning Whatever is Communicated relative too, or Connected with the Above Extract I shall loose No time to faithfully transmit the same to Your Excellency, Your Excellency is the best Judge in what light to Consider this Extract Given from the Original, Verbatim ad literatum. I have done My duty to My Country and hope this Communication will be so Considered. The Presidents Most Obdt. humble Servt
Wm Keteltas
